Exhibit 99.1 Winland: The Way Forward David Gagne, Chief Executive Officer February 7, 2013 Certain statements in this presentation relate to future results that are forward- looking statements as defined in the Private Securities Litigation Reform Act of 1995. This presentation contains statements involving risks and uncertainties, including statements relating to Winland Electronics’ market opportunity and future business prospects. Actual results may differ materially and reported results should not be considered as an indication of future performance. Factors that could cause actual results to differ are included in Winland Electronics' Annual Report on Form10K and Quarterly Reports on Form 10Q. 2 SAFE HARBOR STATEMENT 3 WINLAND ELECTRONICS, INC. (AMEX:WEX) An industry leader in critical environmental monitoring solutions Temp°Alert® WaterBug Alert® Humid-Alert™ Vehicle-Alert™ EnviroAlert® 4 STRATEGY OPTIONS 1.Maintain company at status quo as hardware-centric provider of top-of-the-line critical environmental monitoring solutions 2.Sell or liquidate the business 3.Execute on a growth strategy to become the leading provider of real-time cloud-based, environmental monitoring •Leverage existing products to our loyal existing customer base through an established distribution network •Create a promising new SaaS-based technology platform using our EnviroAlert800-ip product (an established and proven solution) to create a highly-profitable business model with a recurring revenue stream RECOMMENDATION: Why? •A strong serviceable obtainable market (SOM) of $400MM exists •Fragmented market currently with small “leaders” (no gorilla) •100% of prospects believe they need environmental monitoring •Low current adoption in the SOM exists •Winland has the right technology direction and unique relationships to leverage •Winland already has ~60,000 “EnviroAlert” units as an installed base What? •Focus on and penetrate key retail drug and food market segments (SOM’s) How? •Leverage the explosion in M2M, mobile and cloud services to transform to a SaaS company •Invest in software/product development to work with our EnviroAlert800IP •Rebrand the company: Be a world-class, digitally savvy sales/marketing/support company •Expand direct sales, security integrator partnerships and marketing efforts •Minimize impact of SaaS business growth on our legacy business during transition 5 Execute on a growth strategy to become the leading provider of real-time, cloud-based, environmental monitoring 6 THE INTELLIGENT DEVICE HIERARCHY Mobile Phones, Smart Phones Notebooks, Mobile Terminals Tablets, Media Players Desktop PCs Servers/Storage Routers/Switches/Gateways Printers/Imaging Game/Media Equipment and Players Consumer/Commercial Vehicle Off-Highway Vehicles Air/Rail/Transit/Marine Navigation Systems Mobile Healthcare Devices Building Equipment Retail/Vending/POS/ATMs Industrial Machinery Healthcare Equipment Power Distribution/Infrastructure Controllers, Sensors Instruments, Meters Microprocessors Microcontrollers Source: Harbor Research, Inc. WINLAND’S SERVICEABLE OBTAINABLE MARKETS (SOM) 7 Target market size: ~$400 million •Clinics/Labs/Nursing Homes$125 million •Commercial Kitchens$70 million •Convenience Stores$70 million •Healthcare (e.g., hospitals)$48 million •Independent Pharmacies$11 million •National Retail Pharmacies$15 million •Quick Serve Restaurants$64 million Food / Healthcare / Drug Source: Winland Market Research Study 2012, Cicso 2012 Worldwide M2M Sales in 2012 (est.): $328 billion Total U.S. market Food / Healthcare / Drug: $900 million MARKET RESEARCH STUDY Results prove positive outlook for New SaaS Platform 9 •Close to 90 governmental, industry association, industry publication and analyst organizations contacted with intelligence and guidance collected •More than 25 market segments and correlated studies analyzed •Close to 5,000 calls made into key partners, customers and prospects •Strategy meetings with key solution integrators, current distributors and manufacturer’s reps. •Competitive assessment completed on environmental monitoring companies •Full product and technology assessment completed 10 WINLAND MARKET RESEARCH STUDY 11 STRONG POTENTIAL DEMAND 78%Verticals indicating environmental monitoring is critical, very important or important Critical or Very Important 92%Clinics 80%Refrigerated food warehouses 63%Independent pharmacies 42%Convenience stores 22%Verticals indicating monitoring is not important Importance of Environmental Monitoring by Verticals Source: Winland Market Research Study 2012 12 LOGS ARE IMPORTANT Sample logging requirements: Clinics • State medical board • FDA • Internal departments/Parent organization • CLIA certification (HHS/Medicare/Medicaid) Refrigerated food warehouses • FDA • AIB/HACCP accreditation • Local health departments • USDA Independent pharmacies • PCCA - Professional Compounding Centers of America certification • CLIA certification (HHS/Medicare/Medicaid) • State Pharmaceutical Association Convenience stores • State health department • Local health department • Internal departments Logging required by Vertical Source: Winland Market Research Study 2012 13 EARLY POSITIVE FEEDBACK ON WINLAND EA800-IP EA800-ip user word frequency % of EA800IP users Source: Winland Market Research Study 2012 92% of brand attributes are positive Other notable words: Supportive, Useful/Functional, Quality, Conscientious, Progressive 14 USERS LIKE THE EA800-IP’S CLOUD FUNCTIONALITY 100%Users aware of EA800-ip’s cloud capability 83%Currently using cloud functionality (100% like it!) Customer comments: “I love the cloud - it’s great. Everything I need is on there.” “I’m logged into the website all the time.” “The cloud has been 100% useful for me.” % of EA800IP users Source: Winland Market Research Study 2012 15 MEDICAL EA800-IP USERS SEE GREAT PRICE-TO-VALUE “The competition is at least 10 times the price and even then it doesn’t do what Winland does.” “I have so much at stake here, spending this small amount was a total no-brainer.” “Losing our certification is not an option … Spending just a little bit on Winland was easy to do.” Overall, EA800-ip users see great value in the product, with medical users (device manufacturers/lab, clinics, pharmacies) seeing excellent price-to-value. Source: Winland Market Research Study 2012 16 KEY FEATURES USERS LIKE ABOUT THE EA800-IP “Getting a text if the fridge is getting warm is so key to me.” “I can watch the temperatures from home now. No more driving in just for a false alarm if the defrost cycle is a bit longer than usual.” “The logging is perfect.” % of EA800IP users Source: Winland Market Research Study 2012 17 NEW MARKETS VALUE THE SAME FUNCTIONALITY •~ 50% of users and verticals cite alerts as a top feature •Approximately one-third of users and almost 50% of surveyed verticals said that reporting and logging was a key feature •25% of users and 30% of verticals said that alarm panel integration was a key feature % Indicating key feature Source: Winland Market Research Study 2012 WHERE EA800-IP USERS FIND WINLAND 18 Need to improve marketing and distribution: “It was hard to find Winland on the Internet. We bought a different product first, then when that fell apart, we searched again and found Winland.” “I did extensive research on the Internet but did not hear about Winland until my security company brought them to my attention.” Common reasons for starting a product search: • Recent product loss “We had two refrigerators die on us recently and we lost more than $100,000 of drugs.” • Quality/Logging requirements “We have a quality department, they came to us and asked if we could log our temperatures.” • Looking for “peace of mind” “Look - we’re closed over the weekend. We’ve lost product over the weekend before and I just didn’t want to worry about it any more.” Source: Winland Market Research Study 2012 GO-TO-MARKET STRATEGY 19 NEW GO-TO-MARKET STRATEGY 20 Implement new pricing options: 1) Ongoing monthly subscription fee covering both hardware and services 2) Up-front hardware fee plus an ongoing monthly subscription fee for services Greater account control, predictive revenues, better margins, improved visibility and brand awareness Integrated Product, Support and Go-to-Market Strategies Customers Manufacturer’s Reps Winland Website SOLUTION ARCHITECTURE Web Server Application Server Data Repository Internet Report Server •Modularized Architecture •Scalable •High-Availability •Layered Security •Web-based monitoring, alerting and reporting solution •Robust data reporting and compliance •Enterprise wide administration and security EnviroAlert 800IP’s Installed in monitoring locations Hosted Environment Customer Environment 21 BRANDING AND MARKETING STRATEGY • Build a strong brand across all verticals • Brand will extend itself as the company grows • Opportunity to differentiate from the competition • Tactics: •Execute on a rebranding initiative (looking at name, logo, colors, etc.) •Become “the” thought leader in environmental monitoring •New website •Aggressive messaging program into target verticals •Targeted advertising •Lead generation and list management •Monthly communications (e.g., email newsletter, blog on website) •New vertical trade shows •Partner enablement (e.g., training, partner portal reference) •Key Alliances & SaaS White Label program 22 ACCOMPLISHED TO DATE 23 PRODUCT DEVELOPMENT •Key resources and partners identified •Product release plan developed •Product development underway SALES & MARKETING • New website and e-commerce platform planning underway • Rebranding initiative underway KEY FOCUS AREAS •Add strong sales, marketing and channel management resources •Create value-based relationships with key solution integrators •Implement new pricing model to focus on recurring software revenue •Aggressively market new offering through new direct and channel programs GOAL: Significant revenue growth and dramatically improved gross margins 25 A SOLID, WELL-DEFINED STRATEGY Strong market potential •A strong serviceable obtainable market (SOM) of $400MM exists •Current “leaders” are small (no gorilla) and market is fragmented •100% of prospects surveyed believe they need environmental monitoring •Low current adoption in the SOM exists •Winland has the right technology direction and unique relationships to leverage •Winland already has ~60,000 “EA” units as an installed base Target SOMs defined •Focus on and penetrate key retail drug and food market segments (SOM’s) Well-Defined Strategy •Leverage the explosion in M2M, mobile and cloud services to transform to a SaaS company •Invest in software/product development for the 800IP •Rebrand the company: Be a world-class, digitally savvy sales/marketing/support company •Expand product, direct sales, security integrator partnerships and marketing efforts •Minimize legacy business decline while growing SaaS business QUESTIONS? Thank you. 26
